Exhibit 10.6.3

 

 

Private & Confidential

 

April 1, 2014

 

Jeffrey D. Nornhold

357 Golden Grass Drive

Alamo, CA 95407

 

 

Dear Jeffrey: 

 

As an incentive to you to maintain your employment with Impax Laboratories, Inc.
(the “Company”), and in consideration of your continued services to the Company,
the Company wishes to offer to you an increase in your annual cash bonus
opportunity, a one-time cash retention bonus opportunity and a one-time
performance bonus opportunity, subject to the terms and conditions of this
letter agreement (the “Letter Agreement”).

 

The Company treats information regarding compensation as highly confidential and
we take great efforts on behalf of our employees to respect the privacy of their
individualized compensation arrangements. We encourage you to do the same:
please honor our efforts in this regard and respect your colleagues by not
sharing the contents of this Letter Agreement with them.

 

 

1.

Incentive Bonus. For the period on and after April 1, 2014 (the “Commencement
Date”), your Incentive Bonus (as defined in that certain Employment Agreement
between you and the Company, dated as of November 28, 2011, as amended) shall be
targeted at 60% of your annual base salary paid after the Commencement Date and
may be paid out at up to 90% of your 2014 annual base salary paid after the
Commencement Date, in each case, depending on the achievement of certain
business and individual objectives and criteria.

 

 

2.

Retention Bonus.

 

 

(a)

You will be eligible to receive a retention bonus in the amount of $569,530.50
(the “Retention Bonus”), which constitutes approximately one-hundred percent
(100%) of your annual base salary ($367,439.03) plus one-hundred percent (100%)
of your target bonus ($202,091.48, which constitutes 55% of your annual base
salary), each as of March 14, 2014, subject to the terms and conditions of this
Letter Agreement.

 

 

(b)

Your eligibility for the Retention Bonus is contingent on you remaining an
employee of the Company in good standing during the period (the “Service
Period”) commencing on the date of this Letter Agreement and ending on the
earlier of April 1, 2015 or the date your employment with the Company is
terminated by the Company for other than Cause (as defined in that certain
Employment Agreement between you and the Company, dated as of November 2011, as
amended). If your employment with the Company terminates for any reason prior to
the end of the Service Period, you will not be eligible for the Retention Bonus.

 

 

(c)

Notwithstanding anything to the contrary in this Letter Agreement, the Retention
Bonus will be prorated over the Service Period for any days that you are on an
approved leave of absence.

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

Performance Bonus.

 

 

(a)

You will also be eligible to receive a one-time bonus in the amount not to
exceed $200,000 (the “Performance Bonus”, and together with the Retention Bonus,
the “Special Bonuses”), subject to the terms and conditions of this Letter
Agreement.

 

 

(b)

Your entitlement to, and amount of, the Performance Bonus is contingent on the
Compensation Committee’s’ determination , which among other matters, will
consider (i) the Company’s receipt of Voluntary Action Indicated (VAI) status or
better from the Food and Drug Administration allowing for the approval of
generic products currently on hold due to the Food and Drug Administration
warning letter relating to our Hayward site with minimal disruption of
commercial production at the Company’s facilities in Hayward, California and
Taiwan, as determined by the Company, (ii) Food and Drug Administration approval
of the New Drug Application for RYTARY (unless non-approval is caused by reasons
unrelated to manufacturing or other quality compliance, in which case this
subclause (ii) shall be deemed satisfied) (the “Performance Goals”) on or prior
to December 31, 2015 (such achievement, a “Qualifying Achievement”), and (iii)
your continued employment with the Company as Senior Vice President, Global
Quality Affairs, or higher through the date of the Qualifying Achievement. In
the event that the Qualifying Achievement has not occurred on or prior to
December 31, 2015 or your employment with the Company is terminated, or you are
demoted to a level below Senior Vice President, for any reason prior to the
Qualifying Achievement, you will not be eligible for a Performance Bonus.

 

 

4.

Payment. The Company will make reasonable efforts to pay any Special Bonus
earned or awarded pursuant to this Letter Agreement, less required withholding
obligations and authorized deductions, within thirty (30) days following the
date such Special Bonus becomes earned.

 

 

5.

No Effect on Other Compensation or Benefits. The Special Bonuses will not be
deemed part of base salary for any bonus calculations, not be subject to the
Company’s deferred compensation plan and not be taken into account in
determining the amount of any other Company provided benefit.

 

 

6.

Acknowledgements. You acknowledge and agree that:

 

 

(a)

your employment remains “at-will” and nothing herein shall be construed as a
guarantee of continued employment for any specific period of time;

 

 

(b)

in signing this Letter Agreement, you are not relying on any promises or
representations, whether written or oral, not contained in this Letter
Agreement, and have decided to sign based solely on the terms of this Letter
Agreement;

 

 

(c)

nothing in this Letter Agreement shall be considered a guarantee that you will
receive a Special Bonus or that you will have any right to other incentives or
bonus opportunities;

 

 

(d)

you have not filed or authorized the filing of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court and have no intent to file any such filings or
knowledge of any claims which could implicate such filings; and

 

 

(e)

you have been paid all compensation, wages, bonuses, commissions, and/or
benefits to which you may be entitled as of the payroll date immediately
preceding the date of this Letter Agreement.

 

 
2 

--------------------------------------------------------------------------------

 

 

 

7.

Miscellaneous.

 

 

(a)

Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to conflict
of law principles.

 

 

(b)

Assignment and Transfer. Your rights and obligations under this Letter Agreement
shall not be transferable by assignment or otherwise, and any purported
assignment, transfer or delegation thereof shall be void. This Letter Agreement
shall inure to the benefit of, and be binding upon and enforceable by, any
purchaser of substantially all of the Company’s assets, any corporate successor
to the Company or any assignee thereof.

 

 

(c)

Entire Agreement. This Letter Agreement contains the entire agreement and
understanding between you and the Company with respect to the Special Bonuses,
and supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between you and the Company regarding any
entitlement to any retention or other special bonus.

 

 

(d)

Amendment and Waiver. This Letter Agreement may not be amended, modified, waived
or discharged except by a writing signed by both you and the Company. No failure
or neglect of either party hereto in any instance to exercise any right, power
or privilege hereunder or under law shall constitute a waiver of any other
right, power or privilege or of the same right, power or privilege in any other
instance.

 

 

(e)

Dispute Resolution. Any dispute arising under this Letter Agreement shall be
resolved in accordance with the Arbitration of Disputes Agreement attached to
this Letter Agreement.

 

 

(f)

Counterparts. This Letter Agreement may be executed in multiple counterparts,
each of which shall be considered to have the force and effect of an original.

 

We are pleased to offer you this opportunity to participate in the continued
growth and success of the Company. If you agree to the terms and conditions of
the Letter Agreement, please sign below and return the original, together with
an original signed copy of the Arbitration of Disputes Agreement, to Mark A.
Schlossberg by April 1, 2014; otherwise, this Letter Agreement will be deemed
null and void.

 

 

 

 

 

 

Sincerely,

 

         

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Robert L. Burr

 

 

 

 

Robert L. Burr

 

 

 

 

Impax Laboratories, Inc.

 

 

 

 

Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and agreed to:                

 

 

 

 

 

          (Signature) /s/ Jeffrey D. Nornhold   April 1, 2014         Jeffrey D.
Nornhold   Date  

 

 

3 